Wilson, Judge:
These are valuation proceedings which arose by reason of judgments by the first division of this court in Colonial Optical Co. and Perryman, Mojonier Company et al. v. United States, 33 Cust. Ct. 443, Abstract 58543; Prismatic, Inc., and James G. Wiley et al. v. United States, 34 Cust. Ct. 379, Abstract 59078. By such judgments, under the terms of the statute (28 U. S. C. § 2636), the matters were remanded to a single judge to “determine the proper dutiable value of the merchandise.” The proceedings before me have been abandoned by counsel for the plaintiffs. They are, therefore, dismissed.
Judgment will be entered accordingly.